Boyce, J.,
delivering the opinion:
[1, 2] The defendant has filed a general demurrer to. the one count in the declaration. A demurrer admits material, relevant facts well pleaded. Rowbotham v. Pearce, 5 Houst. 139. A general demurrer is directed to the substance of the facts stated in the pleading; that is, to their sufficiency in law. So that the issue raised here is confined to the legal sufficiency of the facts alleged in the declaration. From anything appearing on the face of the declaration, the plaintiff has averred facts sufficient to support his cause of action. The objection made involves matter aliunde the pleading, and it cannot be determined at this stage without, at least, the consent of the parties.
The demurrer is overruled.